UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7716



LONNIE LEE RICHARDSON,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA SUPREME COURT; SOUTH CAROLINA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-99-3440-3-13BC)


Submitted:   May 25, 2000                     Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie Lee Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lonnie Lee Richardson filed this petition for a writ of man-

damus requesting the district court intervene in South Carolina

state court proceedings. The district court dismissed the petition

without prejudice on the basis that federal courts have no general

power to compel action by state officials.     This decision was cor-

rect.   See 18 U.S.C. § 1361 (1994); Davis v. Lansing, 851 F.2d 72,

74 (2d Cir. 1988).   Accordingly, we affirm.    We also deny as moot

Richardson’s motions to change the caption and for speedy adjudi-

cation. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2